Citation Nr: 0022603	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-06 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a right ankle 
disability.

Entitlement to service connection for a right eye disorder.

Entitlement to service connection for a thoracic back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
RO hearing was held in October 1999, a transcript of which is 
of record, and has been considered by the Board.


FINDINGS OF FACT

1.  The claim of entitlement to service connection a right 
ankle disability is not supported by cognizable evidence 
showing that it is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
right eye disorder is not supported by cognizable evidence 
showing that it is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for a 
thoracic back disability is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right ankle disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
right eye disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
thoracic back disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records reflect that he had 
no complaints at his March 1953 enlistment physical 
examination.  His eyes were evaluated as normal as were his 
lower extremities.  Regarding the spine/other 
musculoskeletal, the examiner said there was an abnormality, 
but no particular information was given.

In June 1953, the appellant sprained his ankle while playing 
ball.  Soft tissue swelling and tenderness were observed.

The appellant, in August 1955, was in an accident in which 
battery acid splashed into his right eye.  His service 
medical records do not state anything more.

The appellant complained of gradual onset of thoracic back 
pain in May 1956.  Physical examination was negative.

A few weeks later, the appellant again voiced complaints 
concerning his lower thoracic region.  As before, physical 
examination was negative.

The appellant's service medical records do not disclose any 
further right ankle, right eye, or thoracic back problems 
during the remainder of his active duty period.

The appellant at his November 1956 separation physical 
examination did not have any complaints.  He declared, " I 
am in very good health to the best of my knowledge."  On 
physical examination, his eyes, lower extremities, and 
spine/other musculoskeletal were all evaluated as normal.  On 
a report of medical history he denied having or having had 
eye trouble or swollen or painful joints.

A September 1980 medical record contains a diagnosis of ankle 
instability; which ankle is not clear.  In an undated medical 
record, the appellant complained of frequent ankle twisting; 
again, which ankle is not apparent.

Private medical records from November and December 1992 show 
treatment for a blind, painful right eye.  A history was 
given of retinal detachment of the right eye from an accident 
in 1956.  The right eye was enucleated in December 1992.  It 
was noted that the appellant's right eye disability, 
blindness and pain, are "due to secondary glaucoma."  The 
eye disorder was not linked to his active duty period.  

In an April 1995 physical examination report, history 
included right eye enucleation "believed to be secondary to 
glaucoma."  His in-service accident was not mentioned.  On 
physical examination at that time, no disability of the 
extremities was detected, and right ankle range-of-motion was 
normal.  Likewise, a mid-back disorder was not detected, 
though a low back condition was mentioned.  

The appellant, in September 1996, was examined by a private 
physician.  The physician remarked that the appellant had 
lost his right eye due to trauma (which was not detailed).  
Nothing concerning military service or battery acid was 
reported.  During hospitalization in October 1996 for an 
unrelated disability, history was given of right eye 
enucleation 1 1/2 years previously with prosthesis for some 
type of neurovascular accident.  No abnormalities of the 
right ankle or thoracic back were cited.

In September 1998, the appellant filed a claim for 
compensation for his right ankle, right eye, and "[b]ack 
condition"; the appellant's back condition was described as 
back pain.  He commented that all three were treated during 
active service, and that all three conditions have been 
treated since his discharge.

The appellant's private physician furnished a statement in 
March 1999.  In this statement, he related low back and ankle 
(both) osteoarthritis.  He, too, discussed the appellant's 
right eye condition.  A disability of the thoracic back is 
not reported.  Further, none of the appellant's disabilities 
was connected with his active duty.

In April 1999, the appellant submitted a substantive appeal.  
In the substantive appeal, he alleged that his "back 
condition" (not specified) has worsened "ever since my 
active duty."  He claimed, ". . . I lost the vision in my 
right eye immediately after I was discharged from the 
military."  As for the right ankle, the appellant asserted, 
"On my right ankle, I have always had problems with 
walking."

The appellant was afforded an RO hearing in October 1999; 
both he and his wife testified.  His wife offered that the 
appellant has had a number of sprained ankles since 
separation from the military.  The appellant alleged that he 
lost eyesight in the right eye within one week of his 
discharge.  Furthermore, he maintained that his right eye 
glaucoma was caused by his in-service accident (battery acid 
splash).  The appellant charged that he has suffered back 
pain ever since service.  He contended that he experienced 
such pain as the result of too much heavy lifting during 
service.  The Board notes that the RO hearing officer 
observed that no current thoracic disability was shown.  
Transcript, October 1999.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Before reaching the merits of the veteran's claims, the 
threshold question which must be presented is whether the 
veteran has presented evidence that his claims are well-
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Again, a well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id, 1 
Vet. App. at 81.  An allegation alone is not sufficient; the 
veteran must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that his claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay, evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

I. Entitlement to service connection for a right ankle 
disability

The record in this case establishes that the appellant 
suffers from a right ankle disorder.  His physician, in a 
March 1999 letter, gave ankle osteoarthritis as the pertinent 
disability.  The Board does not question the existence of a 
present disability.

However, neither the above physician nor any of the 
appellant's other (post-service) physicians has tied the 
right ankle disability to his period of active military 
service.  Missing then is a nexus between the in-service 
ankle sprain and osteoarthritis.

The appellant has related his current ankle disorder to that 
injury incurred during service.  But as a layperson, he is 
not competent to reach such a medical conclusion.  Again, 
issues involving medical causation, onset, etiology, and 
diagnosis require competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, 
Tirpak, the appellant's claim for service connection for a 
right ankle disability must be denied as not well-grounded.

The Board views this discussion as sufficient to inform the 
appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a right ankle disability.  38 U.S.C.A. § 5103(a) (West 
1991); see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); 
see also Isenhart v. Derwinski, 3 Vet.App.177, 179-80 (1992) 
(VA has a duty to advise claimant of evidence required to 
complete application).  The appellant has not intimated the 
existence of any post-service or in-service medical evidence 
that has not already been requested and/or obtained which 
would serve to render this claim well-grounded.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a right 
ankle disability is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable.

II.  Entitlement to service connection for a right eye 
disorder

The record in this case plainly establishes that the 
appellant suffers from a right eye disorder.  There are 
multiple medical records of file to establish as much.  The 
Board certainly does not question the existence of a present 
disability.

However, none of the appellant's physicians has tied the 
right eye disorder to his period of active military service.  
Indeed, it is the case according to the appellant's medical 
records that his right eye blindness and pain were secondary 
to glaucoma.  Later on, another physician opined that the 
right eye enucleation was "believed to be secondary to 
glaucoma."  Not a single of the appellant's physicians 
talked about the battery acid spill that happened during his 
active military service.  Missing then is a nexus between the 
appellant's in-service eye accident and his current right eye 
disorder.

The Board has considered the history of retinal detachment of 
the right eye since 1956 on the November 1992 private medical 
report.  However, that history did not relate any accident 
specifically to service or to a battery acid injury.  
Further, the report was a recitation of history provided 
apparently by the appellant, and there is no further medical 
comment or enhancement on it by a competent medical 
professional.  As such, this history does not serve as 
competent medical evidence to well ground the claim.

The appellant has related his post-service eye disorder to 
the injury which took place during service.  But as a 
layperson, he is not competent to reach such a medical 
conclusion.  Again, issues involving medical causation, 
onset, etiology, and diagnosis require competent medical 
evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, the 
appellant's claim for service connection for a right eye 
disorder must be denied as not well-grounded.

The Board views this discussion as sufficient to inform the 
appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a right eye disorder.  38 U.S.C.A. § 5103(a) (West 1991); 
see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not intimated the existence of any post-service 
or in-service medical evidence that has not already been 
requested and/or procured which would serve to render this 
particular claim well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for a right eye 
disorder is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable.

III.  Entitlement to service connection for a thoracic back 
disability

The appellant here has not asserted thoracic back pain as 
such, and the record, medical and otherwise, does not reveal 
the current existence of a thoracic back disorder.  Again, 
the appellant sought treatment for his mid-back, or thoracic 
back, while in the military.  The postservice evidentiary 
record in this case merely discloses a low back disorder - 
low back osteoarthritis, and the appellant has only generally 
claimed back pain.

Without a current disability, service connection is obviously 
not possible -- there is nothing to service connect.  This 
fact is lethal to the appellant's thoracic back disability 
claim.  

The fact that the appellant suffers from a low back 
disability is of no consequence here.  Again, at issue is 
whether there exists a current thoracic back disorder.

There is of file no competent medical evidence of a current 
thoracic back disorder.  And, again, issues involving medical 
causation, onset, etiology, and diagnosis require competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, the 
appellant's claim for service connection for a thoracic back 
disability must be denied as not well-grounded.

The Board views this discussion as sufficient to inform the 
appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a thoracic disorder.  38 U.S.C.A. § 5103(a) (West 1991); 
see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 3 Vet.App.177, 179-80 (1992) (VA has a 
duty to advise claimant of evidence required to complete 
application).  The appellant has not intimated the existence 
of any post-service or in-service medical evidence that has 
not already been requested and/or secured which would serve 
to render this particular claim well-grounded.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a thoracic 
back disability is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable.



ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a right ankle 
disability, the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a right eye disorder, 
the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a thoracic back 
disability, the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

